Citation Nr: 1019131	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for traumatic 
arthritis of the first metatarsophalangeal joint, right great 
toe, currently evaluated as 10 percent disabling.

4. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a right ankle sprain.

5. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a left ankle sprain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
2, 1988, to December 7, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the Veteran's evaluations for 
his service connected traumatic arthritis of the first 
metatarsophalangeal joint and chondromalacia of the left and 
right knees at 10 percent evaluations each, and which found 
that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for the residuals of right and left ankle sprains.  
A hearing before the undersigned Veterans Law Judge at the RO 
was held in May 2007.  These claims were remanded for further 
development in May 2008.  That development having been 
completed, these claims now return before the Board.



FINDINGS OF FACT

1.  In a decision dated October 2000, the RO denied service 
connection for the residuals of a right ankle sprain.

2.  The evidence received since the October 2000 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
ankle sprain.

3.  A right ankle sprain is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, nor did it manifest within one year of the Veteran's 
discharge from service.

4.  In a decision dated October 2000, the RO denied service 
connection for the residuals of a left ankle sprain.

5.  The evidence received since the October 2000 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left ankle 
sprain.

6.  A left ankle sprain is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, nor did it manifest within one year of the Veteran's 
discharge from service.

7.  The Veteran's service connected right knee disability is 
manifested by pain and minimal limitation of motion, and is 
stable.

8.  The Veteran's service connected left knee disability is 
manifested by pain and minimal limitation of motion, and is 
stable.

9.  The Veteran's right great toe disability is manifested by 
pain and slight limitation of motion, but causes no 
dorsiflexion of the foot, or deformity.


CONCLUSIONS OF LAW

1.  The October 2000 decision of the RO, which denied service 
connection for the residuals of a right ankle sprain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).  

2.  The evidence received since the October 2000 RO decision, 
which denied service connection for the residuals of a right 
ankle sprain, is new and material and the claim for service 
connection for a right ankle disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The residuals of a right ankle sprain were not incurred 
in or aggravated by the Veteran's active duty military 
service and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131  
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  The October 2000 decision of the RO, which denied service 
connection for the residuals of a left ankle sprain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).  

5.  The evidence received since the October 2000 RO decision, 
which denied service connection for the residuals of a left 
ankle sprain, is new and material and the claim for service 
connection for a left ankle disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

6.  The residuals of a left ankle sprain were not incurred in 
or aggravated by the Veteran's active duty military service 
and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131  
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

7.  The criteria for an evaluation greater than 10 percent 
for the Veteran's right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

8.  The criteria for an evaluation greater than 10 percent 
for the Veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

9.  The criteria for an evaluation greater than 10 percent 
for the Veteran's traumatic arthritis of the first 
metatarsophalangeal joint, right great toe, have not been 
met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5279, 5280, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2004 and June 2008.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the June 2008 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records, providing the Veteran with a 
hearing, and providing the Veteran with several medical 
examinations.  Consequently, and particularly in light of the 
fact that the Veteran's claims for right and left ankle 
disabilities are being reopened, the Board finds that the 
duty to notify and assist has been satisfied.


The Facts

A July 2005 VA orthopedic examination indicated that the 
Veteran had chondromalacia patella of both knees.  His prior 
history of a meniscetomy in his right knee was noted.  He 
reported that he had periodic complaints of pain, stiffness, 
aching, soreness, swelling, and giving way of his knees.  He 
occasionally wears a knee brace.  He reported flare ups based 
on weather and repetitive use.  Physical examination showed 
the Veteran to ambulate without aids or assistance.  
Examination of the right knee showed retropatellar 
crepitation with motion.  Motion was from 0 to 140 degrees, 
and pain free.  There was no joint line pain and no effusion.  
The knee was stable to medial, lateral, anterior, and 
posterior testing.  He had a negative McMurray's test.  The 
left knee also had crepitus.  He had excellent motion of 0 to 
140 degrees, pain free.  This knee was also stable to                                     
medial, lateral, anterior, and posterior testing, and had a 
negative McMurray's test.  The Veteran reported that 
repetitive use caused some increase in aching, pain, 
soreness, tenderness, and fatigability, but no change was 
noted upon office examination.

An addendum to that examination discussed the Veteran's foot 
problems.  The Veteran reported problems with arthritis in 
his right great toe, with pain and tenderness.  Examination 
showed no pain, swelling, or deformity.  The Veteran could 
dorsiflex to 50 degrees and plantar flex to 30 degrees, with 
pain just at the extremes of motion.  There was no other 
swelling or deformity in the foot.  He had a normal station 
and gait.  He could heel and toe walk.  There were no X-rays 
taken.  He reported increased symptoms upon repetitive use, 
but no such change was noted during the examination.  The 
Veteran was diagnosed with arthritis of the first 
metarsophalangeal joint of the right great toe.

A May 2007 Travel Board hearing transcript indicates that the 
Veteran reported injuring his ankles in service, and having 
problems with his ankles since that time.  The Veteran also 
reported continuing problems with his knees and foot, which 
caused him some problems when working out, and in his 
hobbies, but no problems with his employment.

A report of May 2007 orthopedic consult noted that the 
Veteran was seen with knee pain.  Upon examination, his knees 
were stable to varus, valgus, anterior, and posterior stress.  
There was no effusion, and McMurray's sign was negative 
bilaterally.  Patella grind test was positive for reproducing 
the pain and slight mechanical subluxation of the patella, 
with range of motion of the knee.  X-rays taken at that time 
showed a small amount of chondrocalcinosis laterally in both 
knees, but there as otherwise good maintenance of the joint 
space, with no significant osteophytes formed.  Range of 
motion was 0 to 135 degrees bilaterally, with pain at the 
extremes, and going up and down stairs.

An August 2008 report of podiatry consult found the Veteran 
to have a limb length discrepancy, a longer right leg, and 
was prescribed a heel lift in his left shoe, which he 
declined.  He was also found to have bilateral Achilles 
tendonitis, posterior tibial tendon tendonitis on the right, 
and tibial nerve entrapment on the right.

The Veteran received a VA examination in April 2009 for his 
knees.  At that time, his prior history of knee problems was 
noted, including a tear of the right medial meniscus.  He 
reported that the pain varied in both his knees, with an 
average of 5/10, but which could spike to 9/10.  He reported 
that his knees were particularly sore in the morning before 
he warmed up.  He stated that this did not interfere with his 
job.  He used no walking aids, and wore a knee brace only 
when working out.  He reported no trouble with walking a 
couple of miles, or going up and down stairs.  He reported 
trouble with squatting, and trouble if he had to sit for long 
periods of time.  He alleviated his symptoms with stretching 
exercises, and alternating ice and heat.  He indicated that 
he had no recent flare ups, but did feel that his knees had 
become worse in the past two years.

On examination, the Veteran was observed to be able to more 
around the examination room normally, get out of a chair 
normally, and walk down a long hall normally.  Left knee 
examination revealed a slightly more prominent left tibial 
tubercle, which was not sore to palpation.  Tape measurement 
showed equal midthigh, midpatellar and midcalf 
circumferences.  Popliteal space was normal.  Each hip had 
flexion easily to 90 degrees with full internal rotation 
without pain.  On passive movement of the patella on the left 
knee, there was no specific complaint of pain, but on the 
right there was discomfort as the patella was passively moved 
under the underlying femoral condoyle.  There was bilateral 
crepitation, greater on the right side.  A fine well healed 
scar was noted on the right knee from prior arthroscopy.  
Stressing manually, the medial lateral and anterior/posterior 
positions of each knee were normal.  Joint lines were not 
sore to palpation. The range of motion of each knee noted the 
left knee to have 0 to 120 degrees of motion, and the right 
to have 0 to 110 degrees of limitation of motion, not further 
limited by complaints of discomfort.  Left knee X-rays showed 
some calcification of the lateral meniscus.  The right knee 
showed calcification of the lateral meniscus, as well as a 
small osteophyte on the articular surface of the patella 
superiorly.

It was noted in summation that the Veteran as the result of a 
fall in service as well as well as carrying heavy loads 
during training, developed a tear of the right medical 
meniscus which required surgery, with a secondary diagnosis 
of chondromalacia, which is the current diagnosis in both 
knees, with very mild restriction of full flexion on the 
right side.  The examiner indicated that the Veteran's 
subjective complaints far outweighed his current objective 
findings.

The Veteran received a further VA examination for his feet 
and ankles in April 2009.  At that time, the Veteran was 
noted to have no limitations on walking and could stand 3 to 
8 hours with only short rest periods.  The Veteran's original 
injury was noted to be having his right foot stomped 
repeatedly during training.  He reported that his foot was 
now painful and stiff.  He reported problems with his ankles 
from twisting them both in service, and getting his right 
ankle caught under a tree root.  The Veteran also reported 
problems with pain, instability, giving way, stiffness, and 
weakness of each knee.

Examination of the left ankle showed crepitus, tenderness, 
and guarding of movement.  There was no instability, but 
calcification was noted of the lateral Achilles tendon 
insertion that was painful to touch.  The right ankle was 
also noted to have crepitus, tenderness, guarding of 
movement, and calcification of the lateral Achilles tendon 
that was painful to touch.  His right foot had tenderness at 
the first metatarsophalangeal joint.  Left and right ankle 
ranges of motion were dorsiflexion of 0 to 10 degrees, and 
plantar flexion of 0 to 45 degrees.  The left ankle, but not 
the right, showed objective evidence of pain during motion, 
but additional repetitions did not increase any limitation of 
motion.  X-rays of both ankles and the right foot showed the 
bony structures to be intact, with no findings of arthritis, 
fracture, dislocation, or soft tissue issues.  The Veteran 
was found to have a normal examination of the first 
metarsophalangeal foot joint.  The Veteran was also diagnosed 
with insertional Achilles tendonitis of the bilateral ankles, 
resulting in decreased mobility and significant effects on 
the Veteran's occupation.

The examiner concluded that the Veteran's ankle/Achilles and 
1st metarsophalangeal joint were less likely as not to be a 
result of the Veteran twisting his ankles, or getting his 
right foot stepped on, while in service.  It was suggested 
that the Veteran had hallux rigidius.  The examiner cited 
several medical treatises he referred to in forming his 
opinion.

Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for the residuals of right and left ankle sprains.

Historically, the Board notes that the Veteran's claims of 
entitlement to service connection for the residuals of right 
and left ankle sprains were originally denied by an August 
1991 RO decision, and were last finally denied by an October 
2000 RO decision.  These claims were denied both times 
because no evidence had been presented showing that the 
Veteran had any current ankle disability related to service.  
As the Veteran did not perfect an appeal of these decisions, 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104, 20.302, 20.1103 (2009).  

Since the prior decisions are final, the Veteran's current 
claims of service connection for a right and left ankle 
disabilities may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the Veteran's claim.  Specifically, the Board notes 
that the evidence of record now shows that the Veteran has 
definite right and left ankle disabilities, specifically, 
insertional Achilles tendonitis.  As the Veteran was 
previously denied service connection for right and left ankle 
disabilities because the evidence did not show that the 
Veteran had any ankle disabilities, and as the evidence of 
record now shows that the Veteran does have right and left 
ankle disabilities, the Board finds this evidence to be both 
new and material, and therefore the Veteran's claims for 
service connection for right and left ankle disabilities 
should be reopened.  As such, the issues of service 
connection for right and left ankle disabilities will be 
discussed below.


Entitlement to service connection for the residuals of a 
right and left ankle sprains.

The Veteran contends that he currently has right and left 
ankle disabilities that are directly related to in service 
sprains of both his ankles.  Specifically, the Veteran 
contends that he injured his ankles in service, carrying 
heavy loads while in training.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service, provided the 
Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

The Board has considered whether presumptive service 
connection for any ankle disabilities is warranted.  However, 
the record fails to show that the Veteran manifested any 
ankle arthritis to a degree of 10 percent within the one year 
following his service discharge in December 1988.  As such, 
presumptive service connection is not warranted for any ankle 
disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for either right or 
left ankle disabilities.  In this regard, while the Veteran 
did have ankle sprains in service, these appeared to resolve 
in service, and there are no service treatment records 
showing any residuals of these disabilities.  Further, the 
Veteran was not found to have any diagnosed ankle 
disabilities until approximately 2008, 20 years after his 
separation from service.  Finally, the opinion from an April 
2009 VA examination specifically indicated that the Veteran's 
current ankle disabilities were less likely than not related 
to his in service injuries; in support of his opinion, the 
examiner cited to several medical treatises.

The Board recognizes the Veteran's testimony at his hearing, 
indicating that he has had ankle pain since service, however, 
pain alone, is not a disability, see Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001), and the only medical evidence of 
record regarding a connection between the Veteran's current 
ankle disabilities and service indicates that his current 
ankle disabilities are not related to service. 

Therefore, considering all evidence of record, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for right or left ankle 
disabilities.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and these claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).





Entitlement to increased ratings for chondromalacia of the 
right and left knees, and traumatic arthritis of the first 
metatarsophalangeal joint.

Essentially, the Veteran contends that both his right and 
left knee service connected disabilities, as well as his 
traumatic arthritis of the first metatarsophalangeal joint, 
are more severe then the symptomatology contemplated by a 10 
percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
Veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).  

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2009).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran is currently in receipt of a 10 percent 
evaluation for both knees.  All of the applicable codes under 
which the Veteran could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2009).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
service connected right and left knee disabilities, have not 
been met.  As noted in detail above, in order to receive a 
rating in excess of 10 percent for either of these 
disabilities, the Veteran would have to be found to have 
either flexion limited to 30 degrees, extension limited to 15 
degrees, or a combination of limitation of flexion and 
extension that would result in a rating in excess of 10 
percent.  In addition, the Veteran could be found to have 
instability of the knee such that he would be entitled to a 
separate rating under Diagnostic Code 5257.  

As to the Veteran's limitation of motion during this appeal 
period, he has never been found to have less than 0 to 120 
degrees of motion in the left leg, and 0 to 110 degrees of 
motion in the right leg.  Even considering pain on motion, as 
per DeLuca, this very slight limitation of motion is 
insufficient to meet the criteria for a higher evaluation 
under those codes governing limitation of motion.  Further, 
there is no indication that the Veteran should be entitled to 
a separate rating under Diagnostic Code 5257, as a VA 
examination dated July 2005, a Match 2007 report of VA 
orthopedic consultation, and an April 2009 VA examination 
report all noted that while the Veteran reported a subjective 
feeling of his knees giving way, that objectively, his knees 
were stable.

As such, the Board finds that the criteria for an evaluation 
in excess of 10 percent for each knee, have not been met, and 
therefore the preponderance of the evidence of record is 
against a grant of increased rating for these disabilities.

As to the Veteran's traumatic arthritis of the first 
metatarsophalangeal joint, that disability is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279, for metatarsalgia.  Under that Diagnostic Code, a 
10 percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease) (essentially 
contemplating pain in the metatarsal region of the foot).  A 
10 percent evaluation is the maximum rating available under 
this code.

As the Veteran was diagnosed with possible hallux rigidus 
during an April 2009 VA examination, the Veteran could also 
be rated under Diagnostic Code 5280, for hallux rigidus.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278.

The Veteran could also be rated under Diagnostic Code 5284, 
for other foot injuries.  Under that code, a 10 percent 
rating is warranted for a moderate foot injury, a 20 percent 
rating is warranted for a moderately severe foot injury, and 
a 30 percent rating is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Codes 5284.

Thus, in order to receive a rating in excess of 10 percent 
for his service connected foot disability, the Veteran would 
have to be found to have symptomatology consistent with a 
moderately severe foot injury.  The Board does not find that 
to be the case.  Reviewing the relevant evidence of record, 
the Board notes that the Veteran at all times thought the 
course of this appeal has been found to have a normal gait.  
While his most recent VA examination of April 2009 found 
tenderness          at the first metarsophalangeal joint, 
this examination, as well as a July 2005 VA examination, 
showed no swelling or deformity of the foot, and only minimal 
pain.  VA examination of July 2005 found the Veteran to be 
able to dorsiflex to 50 degrees and plantar flex to 30 
degrees, with pain only at extremes of motion.  X-rays in the 
Veteran's foot in April 2009 also showed no evidence of 
arthritis.  The Veteran was diagnosed with possible hallux 
rigidus during that April 2009 VA examination.  The Board 
finds this level of symptomatology to be consistent with no 
more than a moderate foot injury, and not a moderately severe 
foot injury.  As such, the Board finds that the criteria for 
a higher evaluation are not met, and the preponderance of the 
evidence of record is therefore against the claim.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).




ORDER

Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the first metatarsophalangeal joint, right great 
toe, currently evaluated as 10 percent disabling, is denied.

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for the 
residuals of a right ankle sprain is reopened; service 
connection for a right ankle sprain is denied.

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for the 
residuals of a left ankle sprain is reopened; service 
connection for a left ankle sprain is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


